PER CURIAM.
Gloria Brown and Iviry Rosetta Brinson appeal from judgments and sentences entered upon a jury verdict finding them guilty of robbery.
We note from the record that the judgments and sentences were entered December 29, 1965. Prior to this date a motion for new trial had been filed and denied. The notice of appeal of both defendants was filed April 1, 1966, which is 92 days from the dates of the judgments and sentences. Notice of appeal was, therefore, untimely filed and this court sua sponte dismisses the appeal.
Dismissed.
ALLEN, C. J., SHANNON, J., and ADKINS, JAMES C., Jr., Associate Judge,, concur.